Exhibit 10.11

 

Model Contract

 

S.N.:           

 

Labor Contract

 

(Non-fixed-term Contract)

 

 

 

 

 

 

 

 

Party
A:                                                                                                                                                                                           

 

Party B: WANG
Hong______________________________________________________________________

 

Date of signing:
                                                                                                                                                                             

 

Tel. of Party B:
                                                                                                                                                                               

 

 

 

 

 

 

 

 

Prepared under the Supervision of Human Resources and Social Security Dept. of
Xinjiang Uygur Autonomous Region



 



 

 

 

According to the Labor Law of the People's Republic of China, Labor Contract Law
of the People's Republic of China and other applicable laws and regulations,
Party A and Party B have hereby entered into this labor contract (the
“Contract”) and promise to abide by it according to the principles of
legitimacy, justice, equality, friendly negotiation, honesty and integrity.

 

I. Basic Information of Party A

 

Article 1 Party A: Urumqi Fenghui Microfinance Co., Ltd.

 

Legal Representative (Person-in-charge) or Entrusted Agent: QI Wen

 

Economic type: Limited Liability Company Contact person and
Tel.: ________________________________

 

Registered Address: Room 211, Government Office Building, No. 1669 Beizhan Road,
Toutunhe District, Urumchi

 

Business Address: Weixing Building, No. 473 Weixing Road, Economic Development
Zone, Urumchi

 

Mailing Address: Room 920, Weixing Building, No. 473 Weixing Road, Economic
Development Zone, Urumchi

 

II. Basic Information of Party B

 

Article 2 Party B: WANG Hong Sex: Female Age: 43

 

Type of family register (agricultural or non-agricultural household):
________________________________

 

ID Card. No.: ________________________________

 

Or name of other valid certificate:                                        
Certificate No.:                                    

 

Time of employment with Party A: March 1, 2015

 

Home address:________________ Post code: 830011

 

Residential address in Xinjiang: _________________  Post
code:                            

 

III. Term of Labor Contract

 

Article 3 The Contract is a labor contract with the term subject to
accomplishment of agreed work tasks.

 

The Contract takes effect from March 1, 2015, and the probation period starts
from that day to March 1, 2015.

 



 2 

 

 

IV. Job Content and Working Place

 

Article 4 Party A and Party B agree that the working place is            .

 

Article 5 According to the requirements of Party A, Party B agrees to be
responsible for                 in the position of                 . Based on
job demand and in accordance with the principle of good faith and reasonability,
Party A may change Party B’s position according to law.

 

Article 6 The job content and requirements put forward by Party A shall comply
with relevant labor standards specified in national laws and regulations, and
with the rules and regulations established and published by Party A according to
law. Party B shall perform the obligations hereunder according to the job
content and requirements specified by Party A.

 

V. Working Hours, Rest and Vacations

 

Article 7 Party A and Party B agree to follow the standard working-hour plan
specified in Subparagraph           below, with the average number of working
hours per week within 40 hours.

 

A.Party A adopts the working system of           hours per day, with the
detailed arrangement as follows:

 

Working hours: From Monday to Friday,           in the morning,           in the
afternoon

 

Party B can take Saturday and Sunday off.

 

B.Party A adopts three-shift working system, and Party B shall work per   /  
shifts.

 

Article 8 Party A arranges Party B to take up Administration position which
shall follow the comprehensive working-hour plan, so both parties shall comply
with regulations on comprehensive working-hour plan.

 

Party A arranges Party B to take up                   position which shall
follow the flexible working-hour plan, so both parties shall comply with
regulations on flexible working-hour plan.

 

Article 9 Party A shall strictly follow national regulations on overtime work to
guarantee Party B’s right to take rest and physical & mental health. If Party A
needs Party B to work overtime, it shall gain consent from the labor union. The
overtime shall not exceed 3 hours per day and 36 hours per month. Moreover,
Party B shall receive overtime pay or compensatory hours for overtime work.
Party B shall receive overtime pay for overtime on statutory holidays.

 

If Party A believes some positions shall comply with comprehensive or flexible
working-hour plan, Party A shall only adopt such plans when they are approved by
competent labor authority.

 



 3 

 

 

Article 10 Party A shall guarantee Party B’s right to take rest and have
holidays. Party B is entitled to statutory holidays and leaves (such as home
leave, marriage leave, bereavement leave, relevant leaves specified according to
family planning policy, etc.).

 

Party A shall, in accordance with the Rules on Employee Paid Annual Leave,
arrange Party B to enjoy paid annual leave according to law.

 

VI. Labor Remuneration

 

Article 11 Party A shall, according to its production and operation
characteristics and economic benefits, determine the wage distribution system in
accordance with the law. Party B’s wage shall be determined according to such
wage distribution system and Party B’s labor skills, labor intensity, working
conditions, contributions, etc., and in accordance with the principle of “equal
pay for equal work”.

 

Article 12 Party A should pay wages to Party B in currency at least once a
month, and shall not embezzle Party B’s pay or delay the payment without any
reason. If the pay day falls on a holiday or weekend, Party A shall make the
payment in advance on a working day that is closest to the pay day. Party A
shall keep a written record of Party B’s pay day, amount of pay, number of
working days, signature, etc., and provide Party B with payroll data. If Party B
has provided normal labor services within legal working hours or the working
hours specified herein, Party A shall pay to Party B the wage no lower than
local minimum wage.

 

(1)The pay day of Party A is the 10th day of each month.

 

(2)Party B’s wage during the probation period is RMB     /month.

 

(3)Through friendly negotiation between both parties, Party B's wage shall be
determined according to Subparagraph             below:

 

A.Party B's wage shall be determined according to the internal wage distribution
system specified in the rules and regulations stipulated by Party A according to
law, and is determined to be RMB 2400 per month according to Party B’s position.

 

B.Party A adopts the wage distribution measures of base pay plus performance
pay: The base pay is RMB    /     per month, and shall be adjusted in the future
according to the internal wage distribution measures. Party B’s performance pay
shall be determined based on Party B’s work performance, fruits of labor and
practical contributions, and according to the internal wage distribution
measures.

 

C.Party A adopts piecework wage system, and requires that Party B’s production
quota shall be the quota accomplished by over 80% of workers taking up the same
position with Party A within the legal working hours. Party B shall guarantee
accomplishment of Party A’s quota within the legal working hours, while Party A
shall pay the wage to Party B according to the agreed quota, piecework unit
price, and performance of Party B.

 

D.                                                                                                                                                                                                             

 



 4 

 

 

(4)Party A shall raise the wage of Party B in a reasonable manner according to
its management efficiency and relevant systems established by local labor
authority, such as wage guideline, guidance wage levels, labor costs and other
information. Party B’s wage increase shall be determined in accordance with
(agreement on collective wage consultation, measures for internal wage
increase).

 

Other agreements between Party A and Party B regarding wages:           .

 

Article 13 If Party B is idle due to insufficient production tasks or other
reasons of Party A, Party A shall pay to Party B the living expenses of RMB
          month or which shall be determined according to                .

 

VII. Social Security and Other Insurance Benefits

 

Article 14 Party A and Party B shall follow applicable national policies
regarding social security, and pay social security fee according to law. Party A
shall withhold and remit such fee payable by Party B from the latter’s wage.

 

Article 15 Party A shall pay the social security fee for Party B according to
law, and communicate information on payment of annual social security fee to
employees to receive their supervision.

 

Article 16 If a work-related injury occurs to Party B, Party A shall be
responsible for timely rescue or provide all possible assistances, and shall,
within specified time limit, apply to competent labor authority for
identification of work-related injury, and perform its obligations when Party B
goes through formalities of work capacity appraisal according to law to enjoy
medical treatment of work-related injury.

 

Article 17 Party A shall effect supplementary pension insurance (enterprise
annuity) and supplementary medical insurance for Party B, with the standards as
follows:
                                                                                                .

 

Article 18 Party A shall follow applicable national laws regarding employee
benefits, and agrees to provide Party B with the following benefits:

 



 

 

VIII. Labor Protection, Working Conditions and Protection Against Occupational
Hazards

 

Article 19 Party A shall provide a workplace that complies with national labor
health standards in accordance with applicable national and local regulations on
labor protection, with an aim to protect Party B’s safety and health at work. If
there is any potential occupational hazard during Party B’s work, Party A shall
inform Party B of it truthfully, and protect Party B’s health and relevant
rights in accordance with the Law of the People’s Republic of China on the
Prevention and Control of Occupational Diseases.

 



 5 

 

 

Article 20 Party A shall, according to regulations of relevant authorities and
Party B’s position, provide Party B with all necessary labor protection
products, and arrange Party B to go through a physical examination for free
every            (year /quarter/month).

 

Article 21 Party A shall do a good job in labor protection and healthcare for
employees in accordance with relevant national and local provisions.

 

Article 22 Party B has the right to turn down illegal or coercive risky
operation instructions of Party A. Moreover, with regard to any behavior of
Party A and its administrative staff that disregards the safety and health of
Party B, Party B has the right to criticize Party A for such behavior and report
it to competent authorities.

 

IX. Non-competition, Confidentiality and Training Service Agreement

 

Article 23 Based on friendly negotiation, both parties agree on Subparagraph
                     below:

 

A.If Party B’s work involves trade secrets or intellectual property of Party A
that shall be kept confidential, Party A may conclude a confidentiality or
non-competition agreement with Party B according to law in advance (with such
non-competition and confidentiality agreements attached hereto as appendix).

 

B.If Party A provides Party B with professional and technical training at its
cost and thus requires Party B to follow the service period policy, Party A
shall gain consent from Party B prior to the training and conclude an agreement
with it accordingly to specify the rights and obligations of both parties (with
the service agreement on training attached hereto as appendix).

 

X. Rescinding and Termination of Contract and Economic Compensation

 

Article 24 Rescinding, termination and renewal of the Contract between both
parties shall be implemented in accordance with the Labor Contract Law of the
People's Republic of China and applicable national and local policies and
regulations.

 

Article 25 Rescinding and termination of the Contract between both parties shall
be implemented in accordance with Article 36, Article 37, Article 38, Article
39, Article 40, Article 41, Article 42, Article 43 and Article 44 of the Labor
Contract Law of the People's Republic of China.

 



 6 

 

 

Article 26 If the Contract is rescinded or terminated according to Article 46 of
the Labor Contract Law of the People's Republic of China, then Party A shall
make economic compensation to Party B.

 

Article 27 If Party A rescinds or terminates the Contract not according to law,
and if (1) Party B requires further execution of the Contract, Party A shall
continue to execute the Contract, or if (2) Party B doesn’t require further
execution of the Contract or it is impossible to continue to execute the
Contract, Party A shall make economic compensation to Party B in the amount that
is twice the compensation standard specified in applicable laws.

 

If Party B rescinds or terminates the Contract not according to law and causes
losses to Party A, Party B shall make compensation accordingly.

 

Article 28 At the time of rescinding or terminating the Contract, Party A shall
issue the certificate to rescind or terminate the Contract (labor relation)
according to applicable laws and regulations, and go through formalities of
transferring record and social security relations for Party B within fifteen
days.

 

Article 29 Party B shall carry out work handover as per agreement between both
parties. If any economic compensation is necessary, Party B shall make such
compensation at the time of handover.

 

XI. Other Agreements between Both Parties

 

Article 30 Party A and Party B agree to add the following article to this
Contract:

 



 

 

 



 

 

 



 

 

 



 

 

XII. Settlement of Labor Disputes and Miscellaneous

 

Article 31 If any dispute arising from execution of the Contract between Party A
and Party B, Party B may submit it to the labor dispute mediation committee for
mediation. If it cannot be solved in this way, the dispute shall be submitted to
local labor dispute arbitration committee for arbitration. If either party has
disagreement with the arbitration award, it may bring a lawsuit to local
people's court upon receiving the arbitration award.

 

Article 32 The appendices hereto are as follows:

 

1.

 

2.

 

3.

 



 7 

 

 

Article 33 If there is any matter not mentioned herein or any contradiction
between the Contract and applicable national or local regulations in the future,
such matter or relevant matter shall be handled according to applicable national
or local regulations.

 

Article 34 The Contract shall take effect on the day it is executed by Party A
and Party B via signature or affixing the seal. The Contract is made in
duplicate, with each party holding one respectively.

 

Party A (Common Seal)

Party B (Signature or Seal):

 

WANG Hong (Signature)

 [img10.jpg]  

 

Legal Representative (Person-in-charge) or Entrusted Agent:

 

(Signature or Seal)

 

QI Wen (Seal)

 

 

Date of signing: March 1, 2015



 



 8 

 

 

Modification of the Labor Contract

 

 

  The following modifications are hereby made to the Labor Contract based on
friendly negotiation between Party A and Party B:




 

 

 

 

 

 

 

 

  Party A (Common Seal)                                Party B (Signature or
Seal):    

 

 

 

 

 

 

 

 

 

 

 

 

 

  Legal Representative (Person-in-charge) or Entrusted Agent:

 

  (Signature or Seal)

 

  Date of signing:

 

 

 

 

 



 9 

 

 

Instructions on Filling

 

I. Both parties shall read the Contract carefully before signing it. The
Contract shall have legal effect and followed by both parties once it is
executed by them.

 

II. The Contract will take effect only when it is executed by Party A’s Legal
Representative (or Entrusted Agent) and by Party B in person via signature or
affixing the seal, and bears the common seal (or Special Seal for Labor
Contract) of Party A.

 

III. Blank columns herein shall be completed based on friendly negotiation
between both parties and shall comply with applicable laws, regulations and
rules; if there is no need to fill in a blank column, please use “/”.

 

IV. There are 3 types of working-hour plans, namely, standard, comprehensive and
flexible working-hour plan.

 

If Party A believes some positions shall comply with comprehensive or flexible
working-hour plan, Party A shall only adopt such plans when they are approved by
competent labor authority.

 

V. Matters not mentioned herein can be addressed by means of supplementary
agreement, which shall be attached hereto as appendix and executed together with
the Contract.

 

VI. The Contract shall be completed in a careful, legible, concise and accurate
manner, and it is not allowed to make alteration at discretion.

 

VII. After execution of the Contract (including its appendices), Party A and
Party B shall each hold a copy of the Contract for future reference.

 

 

10



 

 

